Citation Nr: 1135462	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  04-39 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1970.  He died in November 2002.  The appellant in this case is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death pursuant to regulations providing for presumptive service connection based on herbicide exposure.  

Under these criteria, a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to an herbicide agent during such service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2010).  

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA regulations require that a veteran must have actually set foot within the land borders of Vietnam to be entitled to presumptive service connection.  Additionally, a veteran's receipt of the Vietnam Service Medal or a Vietnam Campaign Medal is not conclusive of in-country service, as a serviceman's presence in Vietnam was not required for him to be awarded either medal.  Id. at 1188, 1196; see also Military Awards, Army Regulation 600-8-22, ch. 9, § III ¶ 9-13(a) (Dec. 11, 2006) (eligibility to receive Vietnam Campaign Medal includes those who "served outside the geographical limits of the Republic of Vietnam and contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months.").  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).

The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus.  Additionally, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The term "ischemic heart disease" includes myocardial infarction, atherosclerotic cardiovascular disease, coronary bypass surgery, and stable and unstable angina.  See 75 Fed. Reg. 14,391 (March 25, 2010).

The record on appeal reflects that the Veteran died in November 2002.  His death certificate lists the immediate cause of his death as acute myocardial infarction due to coronary artery disease.  Other significant conditions contributing to his death include diabetes mellitus.  

The appellant's service personnel records reflect that he was stationed in Thailand from November 23, 1969, to March 26, 1970.  His record of assignments shows that from November 23, 1969, he was stationed with the 561st Engineer Company, where his principal duty was carpenter.  From February 28, 1970, he was stationed with Headquarters and Main Support 7th Maintenance Battalion, where his principal duty was security platoon.  The Remarks section of the Veteran's DD Form 214 contains a note as follows:  "Service in Vietnam:  None."  

The appellant contends that although the appellant was stationed in Thailand during the Vietnam era, he had temporary duty in Vietnam on several occasions, including setting up utility roads near Saigon and excavating bunkers in forward positions near the borders of Laos and Cambodia.  

In light of the appellant's contentions, in February 2009, the Board remanded this matter to the RO for the purpose of requesting verification of any temporary duty in the Republic of Vietnam while stationed with the 561st Engineer Company from November 23, 1969, to February 28, 1970, or while stationed with the HMS 7th Maintenance Battalion from February 28, 1970, to April 23, 1970.

Pursuant to the Board's remand instructions, the RO contacted the service department and requested a search of morning reports of the 561st Engineer Company and HMS 7th Maintenance Battalion.  In an August 2009 response, the service department indicated that a search of morning reports for 561st Engineer Company and HMS 7th Maintenance Battalion for the period from October 10, 1969, to January 1, 1970, was negative.  

In September 2010, the Board again remanded the matter, noting that the development requested in its February 2009 remand had not been completed, given that the entire period corresponding to the appellant's service in the 561st Engineer Company and HMS 7th Maintenance Battalion had not been searched for evidence of temporary duty in Vietnam.  

The record on appeal indicates that the RO failed to comply with the Board's remand instructions.  Indeed, it appears that the RO took no additional development action after the Board's September 2010 remand, other than to issue a formal finding of unavailability summarily stating that all procedures to obtain the requested information had been followed.  As set forth above, however, the record indicates that a complete search corresponding to the appellant's entire period of service in the 561st Engineer Company and HMS 7th Maintenance Battalion has not yet been conducted.  The Court has made clear that compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In view of the foregoing, the matter is remanded for the following:  

1.  The RO should contact the appropriate repository of records and request verification as to whether the Veteran had any temporary duty assignments in Vietnam while stationed with the 561st Engineer Company from November 23, 1969, to February 28, 1970, or while stationed with the HMS 7th Maintenance Battalion from February 28, 1970, to April 23, 1970.  The RO should specifically request a search of all available sources, including morning reports.  In the event the RO is unable to obtain these records, the appellant must be provided with notice of that fact, in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, and any additional development the RO may deem necessary, the RO should reconsider the appellant's claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


